AMENDMENT NO. 1 TO FUND PARTICIPATION AGREEMENT THIS AMENDMENT TO FUND PARTICIPATION AGREEMENT is made as of this day of , 2009, by and among GREAT-WEST LIFE & ANNUITY INSURANCE COMPANY (“GWL&A”), VAN ECK WORLDWIDE INSURANCE, VAN ECK ASSOCIATES CORPORATION, VAN ECK SECURITIES CORPORATION and CHARLES SCHWAB & CO., INC. (“Schwab”) (collectively, the “Parties”).Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Agreement (defined below). RECITALS WHEREAS, the Parties are parties to a Fund Participation Agreement dated October 25, 1996, (the “Agreement”); and WHEREAS, the Parties to the Agreement desire to remove Schwab as a party to the Agreement and substitute GWL&A for all Schwab rights and responsibilities thereunder; and WHEREAS, the Parties to the Agreement desire to add additional portfolio investment options to the Account; and WHEREAS, The Parties desire and agree to amend the Agreement by deleting in its entirety Schedule B of the Agreement and replacing it with the Schedule B attached hereto. NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein, the Parties hereby amend the Agreement as follows: 1. Schwab is hereby removed as a party to the agreement. GWL&A shall be substituted for Schwab as the party responsible for performing Fund administrative services under the Agreement.Specifically, GWL&A shall replace Schwab in Article V and Schedules C and E of the Agreement. 2. As of the effective date of this Amendment, all fees formerly payable to Schwab by the Fund(s), including 12b-1 distribution and/or administrative service fees, should now be paid to GWL&A. 3. Schedule B of the Agreement is hereby replaced in its entirety with Schedule B as attached and incorporated by reference to this Amendment. 4. All other provisions of the original Agreement remain unchanged and in force. [Intentionally Left Blank] IN WITNESS WHEREOF, the Parties have executed this Amendment as of the ­_­ day of , 2009. GREAT-WEST LIFE AND ANNUITY INSURANCE COMPANY By its authorized officer, By: Name: Title: Date: CHARLES SCHWAB & CO., INC.
